Title: To John Adams from William Short, 11 September 1785
From: Short, William
To: Adams, John


          
            Sir
            The Hague Septr. 11th. 85
          
          My last informed you that I had not recieved a Letter from Mr Jefferson. Since that it has arrived.— A little before I had written to you the Secretary of the Prussian Embassy was with me & told me as from the Baron de Thulemeier that the King of Prussia did not admit of the Exchange of the Treaty in the two Languages. My last to you mentioned this Circumstance as well as my Apprehensions that it would be necessary to give up that Point— Soon after I had written to you the Baron called himself—he said the Secretary had been mistaken & that he would sign & exchange the Treaties in both Languages—provided the Errors were first corrected.— I was averse to make any Corrections without Authority although the Errors were manifestly those of the Copyist— Yet I agreed that if no Letter arrived by Friday’s Post, I would undertake to correct them & exchange the Treaties— A Letter from Mr Jefferson arrived late on Friday, in which he says the Errors will be corrected of Course—& consequently this Matter was finished Yesterday Evening by the Baron’s signing the two Treaties I brought, retaining one & delivering me the other, which I hope to put very soon into the Hands of your Secretary at Paris—as I set out this Morning for that Place—
          I have the Honor to be Sir with very / great Respect / Your Excellency’s / most obedient & very humble servant
          
            W: Short
          
        